Exhibit 10.36


FIFTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIFTEENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made as of the 17th day of January, 2018, by and between JANAF SHOPPING CENTER,
LLC, a Delaware limited liability company (“JSC”), JANAF SHOPS, LLC, a Delaware
limited liability company (“Shops”), JANAF HQ, LLC, a Virginia limited liability
company (“JHQ”) and JANAF CROSSINGS, LLC, a Virginia limited liability company
(“Crossings”) (collectively and each individually, “Seller”), and WHLR-JANAF,
LLC, a Delaware limited liability company, or assigns (the “Purchaser”).
RECITALS
R-1.    Seller and Purchaser are parties to a certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”) dated as of November 3, 2016,
relating to certain Property located in the City of Norfolk, Virginia, more
particularly described in the Purchase Agreement.
R-2.    This Purchase and Sale Agreement has been amended by a certain First
Amendment to Purchase and Sale Agreement dated December 2, 2016; a certain
Second Amendment to Purchase and Sale Agreement dated January 6, 2017; a certain
Third Amendment to Purchase and Sale Agreement dated January 9, 2017; a certain
Fourth Amendment to Purchase and Sale Agreement dated January 11, 2017; a
certain Fifth Amendment to Purchase and Sale Agreement dated January 13, 2017
(the “Fifth Amendment”); a certain Sixth Amendment to Purchase and Sale
Agreement dated February 3, 2017 (the “Sixth Amendment”); a certain Seventh
Amendment to Purchase and Sale Agreement dated March 6,, 2017; a certain Eighth
Amendment to Purchase and Sale Agreement dated March 7, 2017; a certain Ninth
Amendment to Purchase and Sale Agreement dated March 8, 2017; a certain Tenth
Amendment to Purchase and Sale Agreement dated June 9, 2017; a certain Eleventh
Amendment to Purchase and Sale Agreement dated October 17, 2017; a certain
Twelfth Amendment to Purchase and Sale Agreement dated November 9, 2017; a
certain Thirteenth Amendment to Purchase and Sale Agreement dated November 30,
2017; and a certain Fourteenth Amendment to Purchase and Sale Agreement dated
December 19, 2017.
R-3.    Seller and Purchaser desire to further amend the Purchase Agreement.
AMENDMENT
NOW, THEREFORE, for and in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:
1.Closing Date. Notwithstanding the definition of “Closing Date” on the first
page of the Purchase Agreement (as previously amended), the Purchase Agreement
is hereby amended to provide that the Closing Date shall be on or before January
18, 2018. Notwithstanding anything to the contrary contained in the Purchase
Agreement (as amended), neither Purchaser nor Seller shall have any other right
to extend the Closing Date.


2.Miscellaneous. Except as expressly amended in this Amendment, the Purchase
Agreement (as previously amended) shall remain in full force and effect (and, if
applicable, is reinstated). All capitalized terms not defined in this Amendment
shall have the same definition and meaning as set forth in the Purchase
Agreement (as previously amended). In the event of an express and irreconcilable
conflict between the terms, conditions and provisions of the Purchase Agreement
(as previously amended) and those of this Amendment, the terms, conditions and
provisions of this Amendment shall prevail.






--------------------------------------------------------------------------------




3.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and/or with counterpart signature pages, all
of which shall be treated collectively as representing the single execution of
this Amendment. This Amendment may also be executed through facsimile/electronic
signatures, which shall have the same binding effect on the parties as original
signatures.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Fourteenth Amendment to
Purchase and Sale Agreement.


PURCHASER:


WHLR-JANAF, LLC, a Delaware limited liability company


By:
Wheeler REIT, L.P., a Virginia limited partnership, its Sole Member



By:
Wheeler Real Estate Investment Trust, Inc., a Maryland corporation, its General
Partner







By: /s/ Jon S. Wheeler
Jon S. Wheeler, Chief Executive Officer




SELLER:


JANAF SHOPPING CENTER, LLC,
a Delaware limited liability company


By:     Janaf Shopping Center Mezz LLC,
    a Michigan limited liability company,
its Sole Member


By:    GPR McKinley Manager LLC,
a Michigan limited liability company,
its Manager




By: /s/ Albert M. Berriz     
Albert M. Berriz, Manager


JANAF SHOPS, LLC,
a Delaware limited liability company


By:     Janaf Associates Mezz LLC,
a Michigan limited liability company,
its Sole Member


By:     GPR McKinley Manager LLC,
a Michigan limited liability company,
its Manager




--------------------------------------------------------------------------------




            


By: /s/ Albert M. Berriz     
Albert M. Berriz, Manager


JANAF CROSSINGS, LLC,
a Virginia limited liability company


By:    Janaf Crossings Manager LLC
a Virginia limited liability company,
its Manager


        
By: /s/ Albert M. Berriz     
Albert M. Berriz, Manager


JANAF HQ, LLC,
a Virginia limited liability company


By:     GPR McKinley Manager LLC,
a Michigan limited liability company,
its Manager


        
By: /s/ Albert M. Berriz     
Albert M. Berriz, Manager








